892 F.2d 85
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall N. WIIDEMAN, Plaintiff-Appellantv.Steve B. WOLFSON, et al. Defendants-Appellees
No. 87-1992.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 21, 1989.*Decided Dec. 13, 1989.As Amended May 17, 1990.

Before GOODWIN, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Wiideman, a Nevada state prisoner, appeals pro se the district court's dismissal under Rule 12(b)(6) of his 42 U.S.C. § 1983 action.  Wiideman contends that his action stated a claim for relief under 12 U.S.C. §  3402, the Right to Financial Privacy Act.   We affirm the district court's dismissal.


3
Title 12, U.S.C. § 3402 prohibits financial institutions from providing any "government authority" with information concerning a customer's financial records unless the customer authorizes disclosure or the government authority obtains a valid subpoena or warrant.  12 U.S.C. § 3402;   United States v. Frazin, 780 F.2d 1461, 1465 (9th Cir.), cert. denied, 479 U.S. 844 (1986).   Section 3401 defines "government authority" as "any agency or department of the United States, or any officer, employee, or agent thereof."  12 U.S.C. § 3401.


4
Wiideman alleges that his rights under section 3402 were violated because a Las Vegas police officer obtained records of his bank account pursuant to a state court subpoena.   The police officer is not a "government authority" under section 3401.   Wiideman cannot state a claim under section 3402.


5
Moreover, even liberally construing Wiideman's complaint as raising a fourth amendment violation, he cannot state a claim.   A depositer has no legitimate expectation of privacy under the fourth amendment in bank records relating to his account.   United States v. Miller, 425 U.S. 435, 443 (1976).   Wiideman fails to allege a claim on which relief can be granted.


6
AFFIRMED.



*
 THe panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3